Title: To John Adams from Charles Francis Adams, 15 January 1816
From: Adams, Charles Francis
To: Adams, John


				
					No 3Dear Grandpapa
					Boston January 15th: 1816
				
				I have recieved your letter dated the 17 November 1815 and I was very happy to have got it or that is to say to have recieved your letter and hope to recieve a couple more before the end of the holidays I have not recieved as many letters from you as I want.I think you are right I think too that General Scott is a very good General and he has done the Americans and America a great deal of good and surely he has done me a great deal of good because I would not have my own Country beat for anything and I think he has done himself a great deal of honor besides.Mama say’s she thinks my letters are like the Mountain that brought forth a mouse therefore Dear Grandpapa take care when you open this letter that the mouse dont spring out upon you.John is very busy making Solomon’s knots and he is a going to send you one you will see his name under it.My duty to Grandmama / I remain Dear Grandpapa / Your Dutiful and affectionate Grand Son
				
					C. F. Adams
				
				
			